DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 8, 11, 15-16, 18, 19, 22, 23 and 29-36 of the US Patent Application No. 16/493,100 filed 09/11/2019 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “faceplate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites a “faceplate”. The faceplate is neither depicted on the Applicant’s Drawings nor its structure is described in the instant Specification that makes claim indefinite. For purpose of further examination, the limitation “faceplate” is interpreted as being a distal portion.
Appropriate correction is required.
No art rejection is present for claims 35 and 36, since the closest prior art of record Murray et al. (US 2007 /0135778) and Vanderwoude et al. (WO 2013/090579) fail to teach, suggest or render obvious a flow diverter within the housing and a transition plate and a surface coupled to the transition at a second distance from the longitudinal axis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 29-32 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. (US 2007 /0135778).
Regarding claims 1, Murray discloses a manifold (Abstract, line 1) comprising:
a housing 158 ([0070]; fig. 9) comprising at least one sidewall 158 ([0070]; fig. 9) defining a manifold volume, and a distal portion defining a distal end and comprising a longitudinal axis extending proximally from said distal end of said distal portion (page 5, [0070]); 
an outlet opening 170 (page 5, [0070]; fig. 9) within a proximal portion of said housing and in fluid communication with said manifold volume; 
a filter element 166 (page 5, [0068]; fig. 10) within said housing and comprising a base B (fig. 10), a mouth A (fig. 10) positioned opposite said base relative to said outlet opening, a basket C (fig. 10) extending between said base and said mouth, and porous features within said basket; 
at least one fitting 48 (page 2, [0039]; fig. 9) defining a bore in fluid communication with said manifold volume with said fitting adapted to receive a suction line for drawing fluid into said manifold volume (page 2, [0039]), wherein a fluid communication path is established from said bore of said fitting to said outlet opening through said manifold volume and across said filter element such that said porous features are adapted to trap material entrained within the fluid as the fluid is drawn through said fluid communication path; and 
a protrusion 164 (page 5, [0068]; fig. 9) extending downwardly from said at least one sidewall to at least partially define a material collection volume within said housing with said material collection volume at least partially located axially between said bore of said fitting and said mouth of said filter element, and further located opposite said basket of said filter element relative to said longitudinal axis such that, as the fluid and the material is drawn through said fluid communication path, the material collects within said material collection volume.

    PNG
    media_image1.png
    454
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 2 and 32, Murray discloses the manifold, wherein the protrusion comprises a first surface extending downwardly from said at least one sidewall, and a second surface extending distally from said first surface to said distal end of said housing with said first and second surfaces defining at least a portion of said material collection volume (see figs. 9 and 11).
Regarding claims 8 and 34, Murray discloses the manifold, wherein the filter element comprises a snorkel C (fig. 10) that has porous features, since it allows to flow liquid but filters solid matter (page 5, [0068]).
Regarding claim 11, Murray discloses the manifold, wherein the basket defines a basket void space and said snorkel defines a snorkel void space with said void spaces in fluid communication with said outlet opening and separate from one another, wherein a second fluid communication path is established from said bore to said outlet opening through said snorkel void space (see figs. 9 and 10).
Regarding claim 29, Murray discloses a manifold (Abstract, line 1) comprising:
a housing 158 ([0070]; fig. 9) comprising at least one sidewall 158 ([0070]; fig. 9) and a faceplate collectively defining a manifold volume, wherein a longitudinal axis of said manifold extends proximally from said faceplate (fig. 9); 
an outlet opening 170 (page 5, [0070]; fig. 9) within a proximal portion of said housing and in fluid communication with said manifold volume; 
a filter element 166 (page 5, [0068]; fig. 10) within said housing and comprising a base B (fig. 10), a mouth A (fig. 10) positioned opposite said base relative to said outlet opening and spaced apart from said faceplate, a basket C (fig. 10) extending between said base and said mouth, and porous features within said basket, wherein a bottom of said basket is defined on an axis at a first distance from said longitudinal axis; 
at least one fitting 48 (page 2, [0039]; fig. 9) defining a bore in fluid communication with said manifold volume with said fitting adapted to receive a suction line for drawing fluid into said manifold volume (page 2, [0039]), wherein a fluid communication path is established from said bore of said fitting to said outlet opening through said manifold volume and across said filter element such that said porous features are adapted to trap material entrained within the fluid as the fluid is drawn through said fluid communication path; and 
a protrusion 164 (page 5, [0068]; fig. 9) extending from said at least one sidewall to at least partially define a material collection volume within said housing, said protrusion comprising a transition, and a surface coupled to said transition and located at a second distance from said longitudinal axis with said second distance being greater than said first distance such that, as the fluid and material is drawn through said fluid communication path, the material collects within said material collection volume prior to encountering said mouth of said filter element (see figs. 9 and 10).
Regarding claim 30, Murray discloses the manifold, wherein a depth of said material collection volume is defined between a difference of said first distance and said second distance (see fig. 10).
Regarding claim 31, Murray discloses the manifold, wherein a length of said material collection volume is defined between said faceplate and said mouth of said filter element (see fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2007 /0135778) in view of Vanderwoude et al. (WO 2013/090579).
Regarding claim 3, Murray discloses the invention discussed above but does not expressly disclose the manifold comprising a tissue trap and coupling features to removably couple to the tissue trap.
Vanderwoude teaches a cassette (Abstract, line 1) that is a manifold comprising a tissue trap and coupling features to removably couple to the tissue trap (page 4, [0007] and [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the manifold of Murray with the tissue trap and coupling features to removably couple to the tissue trap, as taught by Vanderwoude in order to make the tissue to retain in the trap, as motivated by Vanderwoude (page 4, [0007]).
Claims 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2007 /0135778) in view of Vanderwoude et al. (WO 2013/090579), and further in view of Michaels et al. (US 2008/0179344).
Regarding claim 15, Murray discloses a manifold (Abstract, line 1) comprising:
a housing 158 ([0070]; fig. 9) comprising at least one sidewall 158 ([0070]; fig. 9) defining a manifold volume, and a distal portion defining a distal end and comprising a longitudinal axis extending proximally from said distal end of said distal portion (page 5, [0070]); 
an outlet opening 170 (page 5, [0070]; fig. 9) within a proximal portion of said housing and in fluid communication with said manifold volume; 
a filter element 166 (page 5, [0068]; fig. 10) within said housing and comprising a base B (fig. 10), a mouth A (fig. 10) positioned opposite said base relative to said outlet opening, a basket C (fig. 10) extending between said base and said mouth, and porous features within said basket;
at least one fitting 48 (page 2, [0039]; fig. 9) defining a bore in fluid communication with said manifold volume with said fitting adapted to receive a suction line for drawing fluid into said manifold volume (page 2, [0039]), wherein a fluid communication path is established from said bore of said fitting to said outlet opening through said manifold volume and across said filter element such that said porous features are adapted to trap material entrained within the fluid as the fluid is drawn through said fluid communication path.
Murray does not expressly disclose the manifold comprising a tissue trap and coupling features to removably couple to the tissue trap.
Vanderwoude teaches a cassette (Abstract, line 1) that is a manifold comprising a tissue trap and coupling features to removably couple to the tissue trap (page 4, [0007] and [0008]), as required by claim 16, and wherein the tissue trap is at least partially transparent (page 30, [000196]), as required by claim 18.
The rationale of obviousness rejection discussed above in claim 3 is incorporated herein in its entirety.
Murray in view of Vanderwoude do not expressly disclose the manifold, wherein the tissue trap comprises graduations.
Michaels teaches a medical fluid collection system (Abstract, line 1), wherein the liquid containing reservoir comprises graduations (page 7, [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the tissue trap of Murray/ Vanderwoude with the graduations, as taught by Michaels in order to measure the liquid amount collected in the chamber, as motivated by Michaels (page 7, [0081]). 
Regarding claims 19 and 22, Murray discloses the manifold, wherein the filter element comprises a snorkel C (fig. 10) that has porous features, since it allows to flow liquid but filters solid matter (page 5, [0068]).
Allowable Subject Matter
Claims 4 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record fail to teach, suggest or render obvious a flow diverter within the housing located between the bore of the fitting and the mouth of the filter element.
Murray et al. (US 2007 /0135778) discloses most of claimed elements, except for the tissue trap coupled to the housing.
Vanderwoude et al. (WO 2013/090579) remedies this deficiency.
However, none of cited art teach or suggest flow diverter within the housing located between the bore of the fitting and the mouth of the filter element.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781